DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The disclosure is objected to because of the following informalities: Page 22, at paragraph 0081, line 5, “effective” should be changed to --effectively--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0268306 A1 (Kajaria et al.).
38 can be a trailer, platform or skid); a low pressure flow line 32, 34 movably mounted to a portion of the platform assembly and configured to convey a lower pressurized fluid to at least one hydraulic fracturing pump (see 0032, and note the various positions of the lines 30, 32 and 32 that may be selected to accommodate the well site configuration, reasonably interpreted as “movable”); and a high pressure flow line 30 mounted to the platform assembly configured to convey a higher pressurized fluid from the at least one hydraulic fracturing pump toward the wellbore to hydraulically fracture the subterranean formation (see figure 1).
As concerns claim 6, Kajaria et al. discloses the manifold assembly of claim 1, wherein the platform assembly comprises a skid (0027-0028).
	As concerns claim 12, Kajaria et al. discloses the manifold assembly of claim 1, wherein the high pressure flow line is mounted to the platform assembly via a vertical support 82.
	As concerns claim 13, Kajaria et al. discloses the manifold assembly of claim I, wherein the low pressure flow line 32 is a first low pressure flow line, the lower pressurized fluid is a first lower pressurized fluid, and the at least one hydraulic fracturing pump is at least one first hydraulic fracturing pump (see figure 1), further comprising a second low pressure flow line 34 movably mounted to the platform assembly and configured to convey a second lower pressurized fluid to at least one second hydraulic fracturing pump (figure 1).
	As concerns claim 14, Kajaria et al. discloses the manifold assembly of claim 1, wherein the low pressure flow line comprises at least one outlet port 68 configured to fluidly connect to the at least one hydraulic fracturing pump to convey the lower pressurized fluid to the at least one hydraulic fracturing pump, - 26 -4816-8690-0166.1Docket No. HP70-121A/US-CON2 Atty Dkt No. 637991-1233 wherein the at least one hydraulic fracturing pump is configured to pressurize the lower 
	As concerns claim 15, Kajaria et al. discloses the manifold assembly of claim 1, wherein the high pressure flow line comprises a plurality of high pressure modules 58 connected in series by way of at least one pipe, wherein the high pressure flow line maintains a constant inner diameter through both the at least one pipe and at least one of the high pressure modules (as illustrated, see at least figure 2).
	As concerns claim 16, Kajaria et al. discloses the manifold assembly of claim 15, wherein at least one of the high pressure modules comprises a connector defining an input channel 62 for the higher pressurized fluid to be delivered from the at least one hydraulic fracturing pump to the high pressure flow line 30.
	As concerns claim 17, Kajaria et al. discloses the manifold assembly of claim 1, wherein the higher pressurized fluid comprises a hydraulic fracturing fluid (see at least 0008).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,808,488 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, being more narrowly drawn, obviously encompass the limitations of the pending claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0122060 A1 (Dille et al.) discloses a manifold trailer with low pressure and high pressure manifolds. Dille et al. also discloses a rail system (see figure 3) which allows the high pressure manifold to be longitudinally moved relative to the trailer and the low pressure manifolds. Assemblies .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679